Citation Nr: 1512661	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  12-34 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for cataracts.

3.  Entitlement to an effective date earlier than December 29, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial rating in excess of 50 percent for PTSD.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel
INTRODUCTION

The Veteran had active military service from September 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the VA Regional Office (RO) in Nashville, Tennessee.

Subsequent to the November 2012 statement of the case, additional evidence was associated with the claims file.  However, review of the evidence reveals that is not pertinent to the issues being decided or is duplicative of evidence already considered by the RO.  Thus, a remand is not necessary.  See 38 C.F.R. § 19.37 (2014).

The issue of service connection for cataracts being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At no time during the appeal period has the Veteran exhibited a bilateral hearing loss disability as defined by VA for disability compensation purposes.

2.  An original informal claim for service connection for PTSD was received on December 29, 2010, more than one year after the Veteran was discharged from service.  

3.  The PTSD results in occupational and social impairment, with reduced reliability and productivity due to such symptoms as anxiety; chronic sleep impairment; flattened affect; circumstantial, circumlocutory or stereotyped speech; impaired judgment; difficulty in establishing and maintaining effective work and social relationships; anger; and keeping to himself.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

2.  The criteria for an effective date earlier than December 29, 2010, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014).

3.  The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in a letter dated in March 2011 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's claims for an earlier effective date and a higher initial rating arise from his disagreement with the effective date and initial rating following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the letter informed the Veteran of the criteria for assigning a disability rating.  See Dingess/Hartman, 19 Vet. App. 473.

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, and also secured examinations in furtherance of his claims.  Pertinent VA examinations were obtained in April 2011 and March 2012.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

Although the PTSD examination is over three years old, the passage of time alone does not trigger the need for a new examination.  See VAOPGCPREC 11-95 [a claim need not be remanded solely because of the passage of time when an otherwise adequate VA examination was conducted]; see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) [another VA examination is not warranted based on the mere passage of time].  As the Veteran has not alleged a worsening since the examination, the Board concludes that a remand for a new PTSD examination is not warranted.

II.  Analysis

	A.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

If a combat Veteran presents satisfactory lay or other evidence of service incurrence or aggravation of a disease or injury, which is consistent with the circumstances or hardships of his service, then an evidentiary presumption of service connection arises and the burden shifts to the government to disprove service incurrence or aggravation by clear and convincing evidence.  38 U.S.C.A. § 1154(b) (West 2002). This reduced evidentiary burden relates only to the issue of service incurrence, however, and not to whether the Veteran has a current disability or whether a current disability is linked to the incident in service.  See Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999).

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., sensorineural hearing loss) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., sensorineural hearing loss) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2014).  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).
For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran's STRs include the results of his entrance audiogram in December 1966 and his discharge audiogram in August 1969, both of which fail to show a bilateral hearing loss disability as defined by VA.  As he is service-connected for tinnitus, in-service acoustic trauma is conceded.

The Veteran was afforded a VA examination in April 2011.  He reported the gradual onset of hearing loss that occurred while he was in the military when he was chronically exposed to high levels of noise as a result of his military duty.  No post-service occupational or recreational noise exposure was reported.  Examination revealed that he had puretone thresholds in decibels of 30 at 500 Hertz bilaterally; 30 at 1000 Hertz bilaterally; 25 in the left ear and 20 in the right ear at 2000 Hertz; 25 in the left ear and 20 in the right ear at 3000 Hertz; and 25 at 4000 Hertz bilaterally.  His speech recognition scores were 96 percent bilaterally.  The Veteran was diagnosed with bilateral sensorineural hearing loss, not of sufficient degree to be considered disabling for VA purposes.  

The Veteran was afforded a second VA examination in March 2012.  Examination revealed that he had puretone thresholds in decibels of 25 in the left ear and 35 in the right ear at 500 Hertz; 25 in the left ear and 30in the right ear at 1000 Hertz; 20 in the left ear and 25 in the right ear at 2000 Hertz; 20 in the left ear and 25 in the right ear at 3000 Hertz; and 20 in the left ear and 25 in the right ear at 4000 Hertz bilaterally.  His speech recognition scores were 100 percent in the left ear and 94 percent in the right ear.  The Veteran was diagnosed with mild, recovering to normal, sloping to mild sensorineural hearing loss, which was non-disabling per VA standards in the right ear; and normal to mild sensorineural hearing loss, which was non-disabling per VA standards in the left ear.

There are no post-service treatment records showing a bilateral hearing loss disability as defined by VA.  

Based on a review of the evidence, the Board concludes that service connection for bilateral hearing loss is denied.  Although the Veteran had in-service acoustic trauma, bilateral hearing loss as defined by 38 C.F.R. § 3.385 has not been shown at any time since the claim for service connection.  The evidence as discussed above fails to show that the Veteran's bilateral hearing loss has met VA's definition of a hearing loss disability during this appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a bilateral hearing loss disability as defined by VA at any time during the appeal period.  

The Veteran is competent to report having difficulty hearing; indeed, his examinations show some hearing loss as diagnosed by the VA examiners.  However, notwithstanding the diagnosis of bilateral hearing loss, the evidence of record does not show that his bilateral hearing loss has met VA's definition of a hearing loss disability at any time during the appeal period.  The VA examinations as discussed above took into account the Veteran's reports of difficulty hearing, but the objective testing fails to show that any hearing loss meets 38 C.F.R. § 3.385.  The examiners specifically opined that the Veteran's hearing loss was not disabling as defined by VA.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of bilateral hearing loss as per 38 C.F.R. § 3.385 falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to diagnosis have no probative value.

At no time since the Veteran filed his claim for service connection for bilateral hearing loss in December 2010 has bilateral hearing loss as defined by VA been shown.  See Brammer at 225 (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for bilateral hearing loss is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2014).

	B.  Earlier Effective Date

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2014).

A specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151 (2014).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(2014).

The Veteran was discharged from service in September 1969.  A claim seeking service connection for PTSD was not received by the RO until December 29, 2010.  As the Veteran did not sign the claim form, the RO considered it to be an informal claim; a signed copy was received in February 2011.  The claims file contains no evidence of any claim for PTSD or any other psychiatric disorder, either informal or formal, prior to December 29, 2010. 

In an August 2011 rating decision, the RO granted service connection for PTSD with an effective date of December 29, 2010, the date the informal claim was received.

Based on a review of the evidence, the Board concludes that an earlier effective date for the grant of service connection for PTSD is not warranted.  In this case, the Veteran's informal claim seeking service connection for PTSD was not received until December 29, 2010.  The evidence does not show, nor does the Veteran contend, that a claim, either formal or informal, evidencing an intent to seek service connection for PTSD or any other psychiatric disorder was received prior to December 29, 2010.  As discussed above, the general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  In this case, even if the Veteran had PTSD prior to December 29, 2010, as the date of his informal claim is the later of the dates, an earlier effective date cannot be granted.  The Veteran has not presented any argument as to why he believes that an effective date earlier than December 29, 2010, is warranted.  In light of the foregoing, the earliest effective date for the award of service connection that may be assigned for the Veteran's PTSD is the presently assigned effective date of December 29, 2010.  

While the Board recognizes the Veteran's belief that the effective date for the grant of service connection for PTSD should be earlier than December 29, 2010, the governing legal authority is clear and specific, and VA is bound by it.  As a result, the Veteran's claim for an earlier effective date is denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and his claim of entitlement to an effective date earlier than December 29, 2010, for the grant of service connection for PTSD is denied.  See 38 U.S.C.A § 5107.  

	C.  Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

A distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's PTSD is rated as 50 percent disabling under 38 C.F.R. § 4.130, DC 9411, which evaluates impairment from PTSD.  

Specifically, pursuant to DC 9411, a 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411 (2014).

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The list of symptoms in the rating formula is not intended to constitute an exhaustive list, but rather shows examples of the types and degrees of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).

A GAF score of 71-80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The Veteran was afforded a VA examination in April 2011.  His symptoms included anxiety; chronic sleep impairment; flattened affect; circumstantial, circumlocutory or stereotyped speech; impaired judgment; difficulty in establishing and maintaining effective work and social relationships; anger; and keeping to himself.  The examiner opined that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational task only during periods of significant stress, or; symptoms controlled by medication.  A GAF score of 70 was assigned.  The examiner opined that the Veteran's PTSD impacted his ability to work; he had reduced productivity at work, absenteeism, reduced concentration, and avoided crowds.

A June 2011 treatment record shows that the Veteran had no prior psychiatric treatment other than marital therapy.  He reported that nightmares were rare.  The Veteran reported he was not distressed by symptoms and stated that they did not affect his life endeavors.  He had no suicidal ideation or prior suicidal attempt.  Startle response to stimulus was within normal limits of average.  The Veteran had affects regarding losses of comrades but not outside of normal experience.  He described his moods as impatient.  The Veteran was a consultant for a draft beer company.  He reported enjoying his work and playing golf when he could.  He stated that when he got depressed, it only lasted for a couple of hours.  The Veteran lived alone with his dog; he was content to live with his pet.  He reported that he was not interested in remarrying after four divorces.  Examination revealed that he had appropriate dress and grooming.  He was cooperative and pleasant and was appropriately tearful when speaking of sad topics.  Speech was within normal limits; mood/affect were euthymic generally; thought process/content was goal-directed and linear; memory/cognition were intact; there was no suicidal ideation; and insight/judgment were good.  A GAF score of 65-70 was assigned.

At a VA examination in March 2012, a GAF score of 75 was assigned.  The examiner opined that the Veteran's PTSD resulted in in occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational task only during periods of significant stress, or; symptoms controlled by medication.  The Veteran reported being divorced for almost three years and living alone.  He reported having a grown son from which he had been estranged for 11 years.  The Veteran elaborated that they had had a disagreement 11 years ago that almost became physically aggressive that caused the rift in their relationship.  He reported maintaining some contact with an old military buddy.  He reported otherwise not having an extensive social support network.  He denied a history of physical altercations over the past year.

The Veteran reported having not worked a full-time job in two-and-a-half years.  He reported holding a part-time position as a clerk at a liquor store thereafter.  He reported lasting in that position for a couple of months before he was taken off of the schedule with no explanation.  The Veteran hypothesized that he was let go because some people were intimated by him.  He reported that he was not getting paid for work at the present time; however, he occasionally helped someone who worked in the line of work in which he had been employed.  The Veteran reported working for 30 years for a brewery and that the job allowed him autonomy which helped him to be stable and successful in that industry.  He reported that he had tried to work in a couple of other positions since he stopped working for the brewery and had experienced PTSD-associated occupational impairments of hypervigilance interfering with his ability to work around a lot of people; and irritability when people wanted to debate/discuss the state of affairs in the Middle East, which increased his risk for poor interpersonal functioning.  The Veteran's symptoms included difficulty in establishing and maintaining effective work and social relationships.

Except for the June 2011 record discussed above, the Veteran's treatment records do not reflect treatment for his PTSD.
Based on a review of the evidence, the Board concludes that an initial rating in excess of 50 percent is not warranted at any time during this appeal.  In this case, the evidence fails to show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  

The two examinations and treatment record discussed above do not show that any of the symptoms indicative of a 70 percent rating were shown.  Additionally, his GAF scores ranged from 65-75, indicative of mild to transient symptoms, which are not consistent with a 70 percent rating.  No medical professional has provided any opinion indicating that from the date of service connection, the Veteran's psychiatric disability results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

In this case, while the Veteran's PTSD does cause occupational and social impairment, deficiencies in most areas have not been shown.  With regards to work, while the Veteran's psychiatric disability does cause occupational impairment as indicated by the March 2012 examination showing hypervigilance and irritability, impairment warranting a 70 percent rating has not been shown.  Even with his PTSD, the Veteran was able to work for 30 years.  The Veteran's report to the 2012 examiner that he was let go from his part-time job because of his theory that some people were intimidated by him does not show that the Veteran's PTSD symptomatology equates to work deficiency sufficient to support a 70 percent rating.  The June 2011 record shows that the Veteran reported enjoying his work, weighing against a finding that the Veteran had deficiencies in work warranting a 70 percent rating.  

With regards to family relations, although the Veteran reported being estranged from his son, the examination does not show that such is necessarily a result of the Veteran's PTSD symptomatology.  The June 2011 record shows that the Veteran was content to live alone with his dog, indicating that he did not seem to be bothered by any effect his PTSD symptomatology had on his family relations.  Indeed, that record specifically shows that the Veteran was not distressed by his symptoms.  Therefore, the evidence weighs against a finding of deficiencies in family relations equating to a 70 percent rating.  

The evidence also does not show deficiencies in judgment.  The June 2011 record shows that his judgment was good and neither examination showed any deficiencies in judgment.  Additionally, deficiencies in thinking have not been shown.  The VA examinations and treatment record as discussed above revealed no impairment of thought process or communication.  The Veteran was shown to have goal-directed and linear thought process/content in 2011.  Furthermore, deficiencies in mood supporting a 70 percent rating have not been shown.  His mood was shown to be euthymic in 2011 and neither VA examination showed any mood impairment.  Although the Veteran described his moods as impatient in 2011, the evidence does not show that the Veteran has mood impairment such that a higher rating is warranted.  

Throughout this appeal, symptoms indicative of a 70 percent rating such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships have not been shown.  

The Board acknowledges that the list of symptoms supporting a 70 percent rating is not exhaustive.  See Mauerhan at 442-43.  However, even when taking into account the actual symptoms shown during this appeal, the evidence fails to show occupational and social deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood for the reasons set forth above.  

Rather, the evidence indicates that the Veteran has occupational and social impairment, with reduced reliability and productivity due to such symptoms as anxiety; chronic sleep impairment; flattened affect; circumstantial, circumlocutory or stereotyped speech; impaired judgment; difficulty in establishing and maintaining effective work and social relationships; anger; and keeping to himself.  As such, the evidence supports a finding that the Veteran's actual PTSD symptomatology and resulting occupational and social impairment is adequately compensated for by the assigned 50 percent rating.   

The Board notes that the reported GAFs score of 65 to 70 are indicative of mild to transient symptoms, which are not consistent with a 50 percent rating.  The Board also notes that, while important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).  In light of the actual symptoms shown during this appeal, notwithstanding the high GAF scores, the Board concludes that the Veteran's PTSD impairment is consistent with the presently assigned 50 percent rating.  

In this case, the extent and severity of the Veteran's PTSD reported and/or shown is suggestive of occupational and social impairment, with reduced reliability and productivity due to such symptoms as anxiety; chronic sleep impairment; flattened affect; circumstantial, circumlocutory or stereotyped speech; impaired judgment; difficulty in establishing and maintaining effective work and social relationships; anger; and keeping to himself, i.e., the level of impairment contemplated in the assigned 50 percent rating for psychiatric disabilities.  38 C.F.R. § 4.7.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence shows that the criteria for a rating in excess of 50 percent for the Veteran's PTSD have not been met.  

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's PTSD symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability.  The evidence does not show that the Veteran's PTSD disability has resulted in interference with employment or activities of daily life which would warrant an increased rating for this disability.

The Veteran was denied entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU) in a July 2012 rating decision, which he appealed.  As the Veteran's appeal of this issue is currently being addressed by the RO, the Board will not consider whether such issue has been raised by the record.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to an effective date earlier than December 29, 2010, for the grant of service connection for PTSD is denied.

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.

REMAND

Regrettably, a remand is necessary for the issue of service connection for cataracts.  The Veteran was afforded a VA examination in August 2011; no medical opinion was requested by the RO.  When VA undertakes to provide an examination, it must be adequate.  In light of no medical opinion being provided, the Board finds that a remand for an opinion from the VA examiner is necessary.  Additionally, although the RO adjudicated the Veteran's claim on both a direct basis and as secondary to the service-connected diabetes mellitus, type II, the Veteran was never provided notice of establishing service connection on a secondary basis.  On remand, such notice should be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice that addresses the requirements for a claim of entitlement to cataracts on a secondary basis in accordance with 38 C.F.R. § 3.310.  This notice must also inform the Veteran of which information and evidence, if any, that he is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on his behalf.

2.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Nashville VA Medical Center.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.
3.  Obtain an addendum medical opinion from the August 2011 VA examiner (or, if unavailable, from a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the record and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's cataracts were related to his military service or were caused or aggravated (permanently worsened beyond normal progression) by the service-connected diabetes mellitus, type II [If the cataracts are found to have been aggravated by the service-connected diabetes mellitus, type II, the examiner should quantify the approximate degree of aggravation.]  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the addendum report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


